     8:18-cv-03308-TLW         Date Filed 05/18/20      Entry Number 23      Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

 Earnest Vaugh, Sr.,                               Case No. 8:18-cv-03308-TLW

               PLAINTIFF,

        v.
                                                                    Order
 Thomas Adducci, Greenwood County Public
 Defender’s Office

               DEFENDANTS.



       Plaintiff Earnest Vaughn, Sr., proceeding pro se, brings this civil action pursuant to 42

U.S.C. § 1983 alleging violations of his constitutional rights. ECF No. 1. The Plaintiff is

incarcerated in the South Carolina Department of Corrections at Broad River Correctional

Institution in Columbia, South Carolina. ECF No. 13 at 2. In his Amended Complaint, the

Plaintiff alleges that his 6th and 14th Amendment Constitutional Rights were violated. See

ECF No. 13. The allegations arise out of Defendant Thomas Adducci’s representation of the

Plaintiff during state criminal proceedings in 2015. Id. The matter now comes before the

Court for review of the Report and Recommendation (Report) filed by the magistrate judge

to whom this case was assigned. ECF No. 18.

       In the Report, the magistrate judge recommends that this case be dismissed. In order

to bring a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)

that a right secured by the Constitution or laws of the United States was violated, and (2) that

the alleged violation was committed by a person acting under the color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988). The magistrate judge found under well-established law that

appointed defense counsel are not state actors for purposes of § 1983. See Polk Cty. v. Dodson,

                                               1
     8:18-cv-03308-TLW         Date Filed 05/18/20     Entry Number 23       Page 2 of 3




454 U.S. 312, 323 n.13 (1981). Therefore, because Thomas Adducci was appointed defense

counsel, he was not acting under color of state law, and there is no viable § 1983 claim and

the action should be dismissed. After the magistrate judge filed the Report, Plaintiff filed

objections. ECF No. 20. The Court has considered those objections. The objections provide

no legal or factual basis to reject the Report. This matter is now ripe for decision.

       In reviewing the Report, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections . . . . The Court is not bound by the
       recommendation of the magistrate judge but, instead, retains responsibility
       for the final determination. The Court is required to make a de novo
       determination of those portions of the report or specified findings or
       recommendation as to which an objection is made. However, the Court is not
       required to review, under a de novo or any other standard, the factual or legal
       conclusions of the magistrate judge as to those portions of the report and
       recommendation to which no objections are addressed. While the level of
       scrutiny entailed by the Court’s review of the Report thus depends on whether
       or not objections have been filed, in either case the Court is free, after review,
       to accept, reject, or modify any of the magistrate judge’s findings or
       recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has reviewed, de novo, the

Report and the objections. After careful review of the Report and the objections, for the

reasons stated by the magistrate judge, the Report, ECF No. 18, is ACCEPTED. Plaintiff’s

objections, ECF No. 20, are OVERRULED. Plaintiff’s Amended Complaint, ECF No. 13, is

DISMISSED WITH PREJUDICE.




                                               2
     8:18-cv-03308-TLW     Date Filed 05/18/20   Entry Number 23     Page 3 of 3




      IT IS SO ORDERED.

                                      s/ Terry L. Wooten
                                      Terry L. Wooten
                                      Senior United States District Judge

May 18, 2020
Columbia, South Carolina




                                         3
